WRIT GRANTED AND MADE PEREMPTORY. We find that the trial court erred in granting the defendant’s motion to strike the plaintiffs request for jury trial. Louisiana Revised Statute 22:1430.17 identifies the defendant corporation as a “political instrumentality” rather than a “political subdivision” of the state. Additionally, the statute clearly states that the corporation is not an agency of the state. Furthermore, the statutes that follow show that the corporation is not in the nature of a political subdivision or state agency. Louisiana Revised Statute 22:1430.2(B)(1) differentiates between the assets of the corporation and the general funds of the state, and subsection D(£) of that same section subjects the corporation only to those provisions of La.R.S. 42:4.1-13 and La.R.S. 44:1-41 for purposes of public body consideration. The mere fact that the entity was created by legislative act does not make it a political subdivision of the state or a state agency. Therefore, the trial court’s ruling is reversed, and the jury trial is reinstated.